COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00373-CV


JPMorgan Chase Bank, N.A.                 §    From the 17th District Court

                                          §    of Tarrant County (17-231360-08)
v.
                                          §    December 31, 2014

Professional Pharmacy II                  §    Opinion by Justice Gardner


                                  JUDGMENT

      This court has considered the record on appeal and holds that there was

error in the trial court’s judgment. In accordance with rule of appellate procedure

46.3, we suggest a remittitur of $64,000. If Appellee Professional Pharmacy II

files in this court within twenty days from the date of this opinion, a remittitur of

$64,000, we will reform the judgment to award Appellee Professional Pharmacy

II $99,180.55 (eighty-five percent of $116,683) in actual damages and

$14,677.20 in prejudgment interest1 and, as so reformed, affirm the trial court’s

judgment. If the suggested remittitur is not timely filed, we will reverse the trial



      1
        $14,677.20 reflects a recalculated award of prejudgment interest on
damages in the amount of $99,180.55 at the rate of five percent simple interest
from July 15, 2008, through June 29, 2011. See Mahon v. Caldwell, Haddad,
Skaggs, Inc., 783 S.W.2d 769, 772 (Tex. Civ. App.—Fort Worth 1990, no writ)
(suggesting proportional reduction in prejudgment interest as part of suggested
remittitur).
court’s judgment and remand Appellee Professional Pharmacy II’s negligence

claim to the trial court for a new trial on both liability and damages.

      It is further ordered that each party shall bear their own costs of this

appeal, for which let execution issue.



                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Anne Gardner__________
                                         Justice Anne Gardner